ORDER
This matter comes on for hearing on the Oklahoma Bar Association’s Application for an Order approving the Resignation of Edward A. Reed, Respondent, pending disciplinary proceedings.
THIS COURT FINDS:
1. On the 17th day of September, 1990, Respondent executed his Resignation from membership in the Oklahoma Bar Association, pending disciplinary proceedings.
2. Respondent’s Resignation reflects that it was freely and voluntarily rendered; he was not subject to coercion or duress; and he is fully aware of the consequences of submitting his resignation.
3. Respondent is aware of the specific nature of the disciplinary proceedings presently pending against him, to wit:
a. DC 89-292, a grievance of the General Counsel filed on October 10, 1989, and which alleges that respondent received settlement proceeds totaling $1,281.49, from a civil proceeding, the client’s portion of which was to be $1,266.49, which sum it is alleged respondent misused and converted to his own use and benefit. Said grievance further alleges that the client was not paid for a period of eight months following respondent’s notification of this grievance.
b. DC 90-147, a grievance filed on June 20, 1990, which alleges that respondent received settlement proceeds totaling $1,281.49, from a civil proceeding, which *447sum it is alleged respondent misused and converted to his own use and benefit. Said grievance further alleges that the client was not repaid for a period of nineteen months following respondent’s notification of this grievance.
c. A complaint that respondent through fraud and misrepresentation and without order of the court received $33,197.00 in attorney’s fees from a certain probate estate in which he was the attorney for the estate. The complaint further states that respondent thereafter failed and neglected to file an estate tax return in said probate and that when sued for said malfeasance respondent undertook to represent himself and the personal representative, though such representation would constitute a conflict of interest.
d. In responding to the foregoing complaint, respondent filed a response with the General Counsel which contained statements not fully factually true and correct.
4. Respondent’s Resignation Pending Disciplinary Proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S. Ch. 1, App. 1-A (1981), and the same should be approved.
5. Edward A. Reed is the name of Respondent as it appears upon the official roster maintained by the Oklahoma Bar Association, with the following address: Two Leadership Square # 420, 211 N. Robinson, Oklahoma City, Oklahoma 73102.
IT IS THEREFORE ORDERED that Respondent’s Resignation Pending Disciplinary Proceedings be, and the same is hereby approved.
IT IS FURTHER ORDERED that Respondent’s name be stricken from the roll of attorneys and Respondent may make no Application for Reinstatement to membership in the Oklahoma Bar Association prior to the lapse of five (5) years from the effective date hereof.
All Justices concur.